  
 
 
 
 
DISH NETWORK CORP
.
 
 
 
 
 
311
 
 
359 NLRB No. 32
 
Dish Network Corporation 
and
 
Communications 
Workers of America Local 6171.
  
Cases 16

CA

0
27316, 16

CA

0
27331, 16

CA

0
27514, 16

CA

0
27700, 16

CA

0
27701, and 16

RC

0
10919
 
December 
13
, 2012
 
ORDER DENYING MOTION
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
B
LOCK
 
O
n April 11, 2012, the National Labor Relations 
Board, by a three
-
member panel (Member Hayes and 
then
-
Member Flynn; Member Block, concurring in part), 
issued a Decision, Order
,
 
and Order Remanding in this 

 
and 
conclusions. 
 
358 NLRB 
174
 
(2012).  The original panel 
unanimously agreed that the judge, relying on 
Tri
-
Cast, 
Inc.
, 274 NLRB 377 (1985), and its progeny, co
r
rectly 
dismissed the allegation that the Respondent vi
o
lated 
Section 8(a)(1) by informing emp

be limited in bringing concerns to management if they 
selected the Union as their exclusive bargaining repr
e-

Dish Network Corp.
, supra, slip op. at 1 fn. 1.
 
In her concurrence, Member Block stated her view 

d should reexamine the 
Tri
-
Cast
 
doctrine 


that 
Tri
-
Cast
 

neither the Respondent nor the Genera
l Counsel has had 

(concurring opinion).  The original panel majority 
(Member Hayes and then
-
Member Flynn) took a diffe
r-

Tri
-
Cast 
are 


Tri
-
Cast
 

Rules and Regulations Section 102.46(h), because it was 

sed to its 

foreclosed by the principle that the Acting General 
Counsel

who has not challenged 
Tri
-
Cast

controls the 
theory of the case.  Id., slip op at 1 fn. 1 (majority opi
n-
ion)
.
 
Following the Board

Charging Party on May 9, 2012, filed a motion for reco
n-
sideration and suggestion for consideration by the full 
Board, and a supporting brief.
1
  
In its motion, the Char
g-
ing Party requests that the Board withdraw its decision 
                                        
                  
 
1
 

proceeding before
 
the Board may, because of extraordinary circu
m-
stances, move for reconsideration, rehearing, or reopening of the record 

 
and call for supplemental briefing on the issue of whet
h-
er 
Tri
-
Cast
 
should be overruled.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel, 
which includes the remaining two members of the panel 
that p
articipated in the Decision, Order
,
 
and Order R
e-
manding.
2
 
We believe that the original panel correctly affirmed 

x-
isting Board law, and we leave to another day the issue 
of whether the 
Tri
-
Cast
 
doctrine
 
should be revisited.  
That said, we believe that the original panel majority 
erred insofar as it appeared to hold that the Board lacks 
the 
authority
 
here to overrule 
Tri
-
Cast.
  
As a general 

seem to for
eclose the Board from overruling precedent 
sua sponte
, but the Board (wisely or not) has done so in 
the past.
3
  
(It is clear, too, that the Board may decline, in 
its discretion, to revisit precedent 
sua sponte
, as recent 
decisions also illustrate.
4
)  Our d
ecision today has a na
r-
rower focus: the dubious reasons given by the original 

Tri
-
Cast
 

i-
ty

in an error endorsed by our dissenting colleague t
o-
day

fundamenta
lly misunderstood the distinction b
e-
tween Board procedure and Board authority.
 

Regulations, cited by the original panel majority, stru
c-
tures the briefing process, providing that a reply brief 
filed by t

be limited to matters raised in the brief to which it is r
e-

party, not on the Board itself.  With respect to the 

 
the rules provide 
simply that:
 
 
                                        
                  
 
2
 
The Board has been polled at the request of one of the members of 
the original panel, and a majori
ty has not voted in favor of rehearing or 
reconsideration by the full Board.
 
3
 
For a sampling of cases, see 
Goya Foods of Florida
, 356 NLRB 
1461 (2011); 
Oil Capitol Sheet Metal
, 349 NLRB 1348 (2007); 
Ha
r-
borside Healthcare
, 
Inc.
,
 
343 NLRB 906 (2004):
 
Kolkka
 
Tables & 
Finnish
-
American Saunas
, 335 NLRB 844 (2001); 
Carpenters Local 
1031
, 321 NLRB 30 (1996).  There is no indication that the original 
panel major
i
ty contemplated the overruling of such prior decisions.
 
Our colleague points out that two of the cited 
cases involved the r
e-
versal of precedent on remedial issues and two of the cases involved 
inconsistent case law that warranted clarification.  The fact remains that 
the Board has overruled precedent 
sua sponte
 
when it believed such a 
step was warranted and
 
has never suggested that it lacked authority to 

c-
edent 
sua sponte
 
should not be made lightly, and that the cases in which 
the Board does so should continue to be the exception.
 
4
 
See, e
.g., 
Hargrove Electric Co., 
358 NLRB 1395, 1395 fn. 1 
(2012); 
Nott Co.
, 345 NLRB 396 (2005).
 
 DECISIONS OF THE NAT
IONAL LABOR RE
LATIONS BOARD
 
312
 
Upon the filing of timely and proper exceptions, and 
any cross
-
exceptions or answering briefs, as provided 
in section 102.46, 
the Board may decide the matter 
forthwith upon the record
, or after oral argument, or 
may reopen 
the record and receive further evidence b
e-
fore a Member of the Board or other Board agent or 
agency, or may make other disposition of the case.
 
 
Sectio
n 102.48(b) (emphasis added).
 
Consistent with Section 102.46(h), the Board could 
choose to disregard a ne
w (nonjurisdictional) argument 
in a reply brief, not least because the other party has had 
no opportunity to respond to that argument.  Nothing in 
that rule, however, suggests that the Board would som
e-

an 
argument made for the first time in a reply brief, or on a 
rationale that did not appear in the briefs at all, so long as 

5
  
When it d
e-
cides cases, the Board functions in certain respects like 
an appellate court. 
 
The Supreme Court, in turn, has r
e-

until its reply brief to the appellate cour
t limits the 

 
 
When an issue or claim is properly before the court, the 
court is not limited to the p
articular legal theories a
d-
vanced by the parties, but rather retains the independent 
power to identify and apply the proper construction of 
governing law.
 
 
Kamen v. Kemper Financial Services, 
500 U.S. 90, 99 
(1991).
 
2.  Nor, contrary to the original panel 
majority, would 
the Board be precluded from reconsidering 
Tri
-
Cast
 
b
e-


NLRB 
174
, 
174
 
fn. 1 
(majority opinion).  This familiar axiom is based on Se
c-
tion 3(d) of the Act,
 
which gives the General Counsel 

e
spect of the 
investigation of charges and issuance of complaints . . . , 
and in respect of the prosecution of such complaints b
e-

 
153(d).  E.g., 
Moo
re Dry 
Dock Co.
, 92 NLRB 547, 547 fn. 1 (1950) (charging pa
r-
ty not entitled to amend complaint without agreement of 
the 
General Counsel).  There are limits, of course, to 
what respect for the exclusive prosecutorial authority of 
the General Counsel is requ
ired when the issue is the 
                                        
                  
 
5
 
Here, where the Charging Party did not squarely argue that 
Tri
-
Cast
 
should be overruled until its reply brief, the Board

if it wished to 
entertain that argument

could properly give the Respondent an oppo
r-
tunity to respond, a point the Charging Party effectively acknowledges 
by requesting the Board to call for supplemental briefing.
 

u
thority.  As the 
Board explained soon after Section 3(d) was enacted:
 
 
[O]nce the complaint has issued and the case has been 

i-

e General Counsel is exhausted.  Any action 
which the Board may take thereafter does not constitute 
a review of the independent portion of the General 

 
 
. .
 
.
 
.
 
 
Both the Board and the General Counsel are supreme 
within their respective
 
statutory spheres: that of the 
General Counsel lies in investigating and prosecuting 
complaint cases; that of the Board in deciding such 
cases according to law and policy.
 
 
Haleston Drug Stores, Inc.
, 86 NLRB 1166, 1170 (1949) 
(rejecting 
the 
General Couns

the 
Board could 
not dismiss 
the 
complaint based on decision not to exercise 
discretionary jurisdiction), affd
.
 
187 F.2d 418 (9th Cir. 
1951), cert. denied 342 U.S. 815 (1951).
 
This case, however, poses no difficult issues under 
Section 3(d). 
 
The General Counsel issued a complaint 

8(a)(1).  As we have observed, 
Tri
-
Cast
 
stands in the 


Tri
-
Cast
 
should be overrule
d does 
not amount to adding a new allegation to the complaint.
6
  
Nor is it

in any sense that implicates Section 3(d)

a 
new theory of liability that conflicts with the General 

Ind
e-
pendent Metal Wor
kers Lo
cal 
1
, 147 NLRB 1573, 1576 

i
gated 

.
 
8(b)(2) and (3), although co
m
plaint 
alleged violation only of Sec
.
 
8(b)(1)).
7
  
Finally, the ori
g-

n-

u
larly 

rules, any party (not just the General Counsel) may file 
exceptions and so 

 
                                        
                  
 
6
 

l
e
gal theory, s


n-
cise description of the acts which are claimed to constitute unfair labor 

Mammoth Coal Co.
, 35
8 NLRB 
1643, 
1651 
(2012).
 
7
 
The 
Independent Metal Workers
 

e-
cision has been made to issue a complaint and to prosecute it, the Ge
n-
eral Counsel has embarked on the judicial process which is reserved to 

1577, quoting 
Frito Co., Western Division v. 
NLRB
, 330 F.2d 458, 463

464 (9th Cir. 1964).
 
                     
                    
                    
                    
        
DISH NETWORK CORP
.
 
 
 
 
 
313
 
 
3.  In his partial dissent, Member Hayes
 
adheres to his 
view as a member of the original panel majority.  His 
hyperbolic opinion

which ascribes hidden bad motives 
to the present majority and which proclaims the end of 
stare decisis and due process at the Board

is oddly out 
of proportion to our u
nremarkable observations here, 
themselves necessary to avoid reaffirming the original 

x-
plained, we believe that our colleague misunderstands 

author
ity in this case.
 
Our colleague, adding a new rationale for the original 

of the Boa

 
 
any exception to a ruling, finding, conclusion, or re
c-
ommendation which is not spec
ifically urged shall be 
deemed to have been waived.  Any exception which 
fails to comply with the foregoing r
equirements may be 
disregarded.
 
 
In his view, for the Board to have the authority to reconsider 
Tri
-
Cast
, the Charging Party was required not merel
y to 

a-

p-
plication of 
Tri
-
Cast

a decision that the judge was, in fact, 
required to apply unless and until the 
Board
 
overruled it.
8
 
But t

102.46(b)(2) would not itself deprive the Board of the 
authority to reconsider 
Tri
-
Cast
.  The rule provides that a 

must
 
be disregarded.  Put differentl
y, the provision ope
r-
ates against the parties, not the Board.
 
9
  
Indeed, the Fifth 
Circuit has explicitly rejected the argument that the 
Board is barred by Section 102.46 from considering an 

decision

p-
tion, the Board is not compelled to act as a mere rubber 


 
NLRB v. 
WTVJ, Inc.
, 268 F.2d 346, 348 (1959) (enf
orcing Board 
decision that found violation on different theory from 
trial examiner, despite failure of 
the 
General Counsel or 


Board in its admin

NLRB v. Duncan Foundry & Machine Works, Inc.
, 435 
F.2d 612 (7th Cir. 1970).  If the Board has the authority 
                                        
                  
 
8
 
E.g., 
Pathmark Stores, Inc.
, 342 NLRB 378, 378 fn. 1 (2004).
 
9
 

matter not included in exceptions 
. . . may thereafter be urged before 

sua sponte, where due process permits.
 
to adopt its own legal rationale even in the absence of 
any underlying exception, it follows that the Board ma
y 
do so when an exception was filed in accordance with the 
rules.
10
 
While the Charging Party might have been well a
d-
vised to raise the 
Tri
-
Cast
 
issue specifically in its exce
p-
tions, the Board has not required a party to explicitly 
request the Board to recon
sider precedent, if such a r
e-
quest may be fairly inferred from its exceptions and 
briefs, as is the case here.  See 
Toering Electric Co.
, 351 
NLRB 225, 228 fn. 20 (2007).
11
 
Our colleague also invokes the axiom that the General 
Counsel controls the theory of
 
the case to suggest that the 
Charging Party cannot make legal arguments that have 
not been made by the General Counsel or cite cases that 
the General Counsel has not cited.  Our colleague cites 

, 337 NLRB 719 (2002), in support of his arg
u-
ment, but
 
that case (and cases like it) illustrate the di
s-
tinction between this case and those that truly implicate 
Section 3(d) of the Act.  In 

, the Board refused to 
allow the Charging Party to assert a theory of violation 
that was specifically disavowed b
y the General Counsel. 
337 NLRB at 719.  In this case, the General Counsel 

under Section 8(a)(1).  As we have demonstrated, in a
r-
guing for reversal of 
Tri
-
Cast
, the Charging Party was 
not attempting to e
xpand that allegation or otherwise 

not limited to the case law cited in its support or to its 
interpreta
tion of particular decisions.
 
Finally, to the extent that due process concerns might 
be implica
ted here (or in a case where the Board 
sua 
sponte
 
raised a potentially dispositive issue, argument, or 
legal theory), those concerns could be easily addressed 
by requesting supplemental briefing: i.e., providing the 
party or parties an opportunity to be he
ard on the specific 
point in question.  Whether and when that step is const
i-
tutionally required is not a question that needs to be a
n-
swered today, nor is a definitive answer readily asce
r-
tainable.
12
  
Our dissenting colleague invokes due process, 
                                        
                  
 
10
 
Can
-
Am Plumbing, Inc.
, 350 NLRB 947 (2007), cited by our co
l-
league, is easily distinguishable.  There, the i
ssue that the Board d
e-
clined to consider

whether the Davis
-
Bacon Act precluded finding an 
unfair labor practice

had never been raised as a defense by the r
e-
spondent employer before the Board, nor been discussed by any party 
to the Board proceeding.  Rather
, the issue was raised for the first time 

order in the case.
 
11
 
Interestingly, there is no indication in 
Tri
-
Cast
 
itself that the r
e-
spondent employer there had asked the Board to reverse 
existing prec
e-
dent, as it did, enabling the employer to prevail.
 
12
 
See Barry A. Miller, 
Sua Sponte Appellate Rulings: When Courts 
Deprive Litigants of an Opportunity to Be Heard
, 39 San Diego L. Rev. 
1253 (2002).
 
 DECISIONS OF THE NAT
IONAL LABOR RE
LATIONS BOARD
 
314
 
but never e
xplains precisely how the principle should 
operate in the class of cases we discuss, nor cites any 
relevant authority to support his criticism.
 
4.  We conclude, then, that the Board would have the 
authority to revisit the 
Tri
-
Cast
 
doctrine here.  Neverth
e-
l
ess, in the exercise of our discretion, we decline to take 
up that issue today.  To do so would further delay resol
u-
tion of this case, not least because the Charging Party 
acknowledges that additional briefing would be appr
o-
priate.  And even if the Board u
ltimately determined to 
overrule 
Tri
-
Cast
, that step would alter the result for the 
parties only if the Board also decided to apply its new 
rule retroactively to find a violation (since we agree that 
the statement was lawful when made).  If the 
Tri
-
Cast 
is
sue arises in connection with a future unfair labor pra
c-
tice charge, the General Counsel may then determine 
whether to issue a complaint and to ask the Board to r
e-
verse precedent.  Such a case would be a better vehicle 
for reexamining what, rightly or wron
gly, is now a well
-
established pr
ecedent more than 25 years old.
 
Accordingly, having duly considered this matter, we 

 
I
T IS ORDERED
 

e-
consideration and suggestion for consideration
 
by the full 
Board is denied.
 
 
M
EMBER 
H
AYES
, concurring in part and dissenting in part.
 
I agree with my colleagues that the Charging Party has 
not shown that extraordinary circumstances exist wa
r-

case.
  
I dissent from their declaration that the Board po
s-
sesses broad discretion to reconsider and overrule its 
precedent 
sua sponte
.
 


red herring, 
and I might note, unsullied by any due pr
o-
cess concerns on their part.  If my colleagues simply 
wanted to make the point that there is no statutory bar to 
sua sponte reconsideration of precedent, they could have 
done so in a footnote to the customary unpub
lished order 

more is afoot here; that is, they are undercutting the v
a-
lidity of longstanding procedural precedent in order to set 
the stage for overruling substantive precedent, even when 
not relied on or 
challenged in a particular case.
 
That procedural precedent was accurately stated in the 


which complements the limitation on judicial review in 
Section
 
10(e) of the Act
1
 

                                        
                  
 
1
 

objection that has not been 
urged before the Board, its member, agent, or agency, shall be consi
d-
finding, conclusion, or recommendation which is not 
specifically urged shall be deemed to have been waived. 
Any exception which fails to comply with the foregoing 

the Act 
may not bar the Board from exercising its discretion to 

bar doing so when a party has not challenged that prec
e-
dent in exceptions.  The 
p
anel 
in the underlying decision 
unanimously and expressl
y agreed that the Union only 
argued that 
Tri
-
Cast
2
 
was distinguishable, not that it 
should be overruled. 
 
Second, the original decision correctly relied on the 
well
-

Counsel's theory of the case is controll
ing, and that a 
charging party cannot enlarge upon or change that the
o-


, 337 NLRB 719 (2002), citing 
Zurn/N.E.P.C.O.
, 329 NLRB 484 (1999).   So even if the 
Charging Party Union had explicitly contended in exce
p-
tions that 
Tri
-
Cast
 
should be 
overruled, the Board 
is 
foreclosed by longstanding precedent from exercising 
discretion to consider this argument because, as my co
l-
leagues acknowledge, the Acting General Counsel did 
not challenge that precedent.
 
As my colleagues well know, the cases they
 
cite in 
support of their novel proposition that the Board has 
broad discretion to reconsider precedent sua sponte act
u-

h-
in narrow limits.
3
  

those cases is of a pie
ce, however, with several recent 
                                        
                                        
            
 
ered by the court, unless the failure or neglect to urge such objection 

 
2
 
Tri
-
Cast, Inc.
, 274 NLRB 37
7 (1985).
 
3
 
In 
Goya Foods of Florida
, 356 NLRB 1461 (2011), and 
Oil Cap
i-
tol Sheet Metal
, 349 NLRB 1348 (2007), the Board overruled precedent 
on a remedial issue.  It is well established that remedial issues are a
l-

ss in the absence of exce
p-
tions.  
Indian Hills Care Center
, 321 NLRB 144, 144 fn. 3 (1996).  In 
Kolkka Tables & Finnish
-
American Saunas
, 335 NLRB 844 (2001), 
and 
Carpenters Local 1031
, 321 NLRB 30 (1996), the Board was co
n-
fronted with mutually inconsistent
 
case law and found it appr
o
priate to 


Kolkka Tables
, supra at 848 fn. 9.  In 
Harborside 
Healthcare, Inc.
, 343 NLRB 906 (2004), the Board did likewise after 
the Sixth Circui
t pointed out the inconsistency of our precedent.  Fina
l-
ly, in 
Toering Electric Co.
, 351 NLRB 225 (2007), the Board majority 

of genuine
-


specific exceptions and supporting argument on brief as a request to 

Toering
 
claimed that the issue was not raised.
 

NLRB v. WTVJ, Inc.
, 268 F.2d 346
, 348 
(1959), upon which my colleagues rely, is not so broad as they would 
have it.  It merely affirms the right of the Board in de novo review of a 

same result
 
reached by the judge, as long as
 
the rationale is comprehended by the 
complaint and the relevant facts were fully litigated.  See 
W. E. Carlson 
Corp.
, 346 NLRB 431, 434 (2006).
 
                     
                    
                    
                    
        
DISH NETWORK CORP
.
 
 
 
 
 
315
 
 
decisions in which they have demonstrated a troubling 
willingness to decide cases on grounds neither alleged 
nor litigated.
4
 
I suggest that this is not an innocent or innocuous 
opi
n

the Board 
only decides issues that are presented and litigated by the 

judicial direction to address an issue.  See 
Can
-
Am 
Plumbing, Inc.
, 350 NLRB 947, 948, 949 (2007) (hol
d-
ing that an issue the D.C. 
Circuit instructed the Board to 

[r]espondent before the Board, was waived and therefore 
cannot
 

l-

litigant par
ties to raise an issue of precedent before us 
has been removed.  They pave the way for the Board in 
any case, regardless of the scope of exceptions filed or 
issues litigated, to address and overrule precedent.  To 
                                        
                  
 
4
 
See, e.g., 
Mammoth Coal
, 358 NLRB 164
3, 1651
 
(2012).
 
the extent that any member of the public 
has any faith 
left that this Board holds even a semblance of allegiance 
to concepts of stare decisis and due process, that faith 
should evaporate with this opinion.
5
 
                                        
                  
 
5
 
In 
Sua Sponte Appellate Rulings: When Courts Deprive L
itigants of 
an Opportunity to Be Heard
, 39 San Diego L. Rev. 1253 (2002), cited 
by my colleagues, author Barry A. Miller relevantly observes that 

leaves courts open to the accusation 
that ignoring the adversary process 
is a political action, where a court reaches out to legislate instead of 

applies with equal force to administrative agency sua sponte actions.
 
Should m
y colleagues seek relevant authority that sua sponte issue 
consideration may raise due process concerns, I refer them to the same 
article.  Id. at 1288, et seq.  As evidenced by the difference of opinion 
in 
Mammoth Coal
, supra, I do not believe that predec
isional notice and 
opportunity to address an issue raised sua sponte in supplemental briefs 
is in all instances sufficient to allay those concerns as to previously 
unpled and unlitigated matters.
 
 
